Case 1:18-cv-10933-RA Document 45-5 Filed 02/14/19 Page 1 of 14




           EXHIBIT E
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                20     1:18-cv-10933-RA Document 45-5 Filed 02/14/19 RECEIVED
                                                                     Page 2 of NYSCEF:
                                                                               14      10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                20     1:18-cv-10933-RA Document 45-5 Filed 02/14/19 RECEIVED
                                                                     Page 3 of NYSCEF:
                                                                               14      10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                20     1:18-cv-10933-RA Document 45-5 Filed 02/14/19 RECEIVED
                                                                     Page 4 of NYSCEF:
                                                                               14      10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                20     1:18-cv-10933-RA Document 45-5 Filed 02/14/19 RECEIVED
                                                                     Page 5 of NYSCEF:
                                                                               14      10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                20     1:18-cv-10933-RA Document 45-5 Filed 02/14/19 RECEIVED
                                                                     Page 6 of NYSCEF:
                                                                               14      10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                20     1:18-cv-10933-RA Document 45-5 Filed 02/14/19 RECEIVED
                                                                     Page 7 of NYSCEF:
                                                                               14      10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                20     1:18-cv-10933-RA Document 45-5 Filed 02/14/19 RECEIVED
                                                                     Page 8 of NYSCEF:
                                                                               14      10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                            INDEX NO. 153776/2017
NYSCEF DOC. NO. Case
                20     1:18-cv-10933-RA Document 45-5 Filed 02/14/19 RECEIVED
                                                                     Page 9 of NYSCEF:
                                                                               14      10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                20    1:18-cv-10933-RA Document 45-5 Filed 02/14/19 Page 10 ofNYSCEF:
                                                                    RECEIVED   14     10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                20    1:18-cv-10933-RA Document 45-5 Filed 02/14/19 Page 11 ofNYSCEF:
                                                                    RECEIVED   14     10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                20    1:18-cv-10933-RA Document 45-5 Filed 02/14/19 Page 12 ofNYSCEF:
                                                                    RECEIVED   14     10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                20    1:18-cv-10933-RA Document 45-5 Filed 02/14/19 Page 13 ofNYSCEF:
                                                                    RECEIVED   14     10/18/2017
FILED: NEW YORK COUNTY CLERK 10/18/2017 11:10 PM                           INDEX NO. 153776/2017
NYSCEF DOC. NO.Case
                20    1:18-cv-10933-RA Document 45-5 Filed 02/14/19 Page 14 ofNYSCEF:
                                                                    RECEIVED   14     10/18/2017
